DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5132" and "5152" have both been used to designate “second opening” (see Par. [00197]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “radiating element facing the second opening portion…” as claimed in claim 1,  “radiating element facing the second area of the opening…” as claimed in claim 12, “a radiating element facing the second area of the opening …” as claimed in claim 17 and “radiating element facing the second opening portion…” as claimed in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov (US 20170201011; “Khripkov”, hereinafter) in view of Blech et al. (US 20170324135; “Blech” hereinafter), and in further view of Hikino (US 20150289401; “Hikino” hereinafter) and Noori et al. (US 20170309992; “Noori” hereinafter).
Regarding claim 1, Khripkov discloses a portable communication device comprising: a display (102, Par. [0060]); a housing (fig. 1) accommodating the display, the housing comprising a side member (101), the side member comprising a conductive portion (“the conductive structure of the metal frame 101”, Par. [0061]) and a non-conductive portion (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the conductive portion having an opening (155) formed therein, the non-conductive portion being at least partially disposed in the opening (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the opening extending from an inner surface to an outer surface of the conductive portion such that, when viewed in a first direction perpendicular to the display, a first opening portion (outer portion of the opening 155 that lies toward the outer surface of the frame 101) has a first length in a second direction corresponding to a length of the conductive portion and a second opening portion (inner opening portion that of the opening 155 that lies toward the inner surface of the frame 101) adjacent to the first opening portion toward the inner surface (opening 155 is a through hole that extend from inner surface to the outer surface of the metal frame 101, fig. 22), a first periphery of the first opening portion and a second periphery of the second opening portion converging to form a right angle; an antenna module  (141 and 104) disposed parallel to the side member (101) (fig. 22) and configured to radiate a signal to an outside of the housing through the opening (Par. [0106]), the antenna module comprising: a printed circuit board (104) comprising a first surface (upper surface of the PCB 104, fig. 22) and a second surface (lower surface of PCB 104, fig. 22) opposite to that of the first surface; a first portion (141a, fig. 25) disposed at the printed circuit board (104) (fig. 25), the first portion, the first portion including a radiating element, and a second portion (141b) adjacent to the first portion at the printed circuit board (104, fig. 25); the second portion including one or more conductive vias formed therein (141b is a via conductor); and a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]).  
Khripkov does not disclose a first surface of the printed circuit board facing the side member, a second opening portion has a second length smaller than the first length in the second direction; a first periphery of the first opening portion being extended toward a second periphery of the second opening portion in a stepped shape and converging with the second periphery of the second opening portion; a first portion facing the second opening portion of the opening, and the radiating element being disposed between the first surface and the second surface, a second portion facing a part of the conductive portion surrounding the second opening portion of the opening, the second portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the printed circuit board.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening portion formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first length when viewed from the outside of a housing (housing of antenna 100), a second opening portion (inner opening of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) formed on the second surface, the second opening portion formed on a second surface (fig. 1), having a second length smaller than the first length when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1),  a first portion (131, 4,  fig. 1) including a radiating element (131, 4) facing the second opening portion of the opening (141), and a second portion (the portion of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) adjacent to the first portion and facing a part of the conductive portion (112 and 116) surrounding the second opening portion of the opening, the second portion including one or more conductive vias (vias of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) formed therein, the one or more conductive vias being electrically connected to a ground layer (upper conducting layer of the PCB 110 that is in contact with the ground plane 11 of RDL 1, fig. 1) included in the printed circuit board (110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second opening portion of the opening, and a second portion facing a part of the conductive portion surrounding the second opening portion of the opening, the second portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the antenna module as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and the one or more conductive vias surrounding the second opening portion of the opening and being electrically connected to a ground layer included in the antenna module provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a first periphery of the first opening portion (outer opening end of the hole 11) extending toward a second periphery of the second opening portion (inner opening portion of the hole 11) in a stepped shape (fig. 2) and converging with the second periphery of the second opening portion (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include a step portion in between the periphery of the first opening portion and the second opening portion as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also allow antenna to radiate signal with desired bandwidth or frequency.
Noori (fig13) teaches a radiating element (124) disposed between the upper surface and lower surface of a printed circuit board (100A), and the radiating element (124) facing an opening (140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the portable communication device of Khripkov in view of Blech and Hikino to incorporate a radiating element disposed between the upper or first surface and second or lower surface of a printed circuit board as taught by Noori because such modification minimizes the space occupied by the radiating element if otherwise disposed on the circuit board.
Regarding claim 2, Khripkov in view of Blech, Hikino and Noori (relied on Blech, fig. 1) discloses wherein the antenna module (120) contacts the part of the conductive portion (112 and 116) surrounding the second opening portion of the opening (141).  
Regarding claim 3, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 1.
Khripkov in view of Blech, Hikino and Noori does not explicitly disclose when viewed in a direction perpendicular to the side member, a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the periphery of the opening adjacent to the opening such that a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides since changing the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would allow the antenna to provide desired bandwidth.
Regarding claim 6, Khripkov in view of Blech, Hikino and Noori (relied on Khripkov) discloses wherein the side member (101) comprises an opaque layer at an area corresponding to the opening (“the openings 155 and 157 may have a polygonal or circular shape and may be partially filled with a dielectric”, Par. [0096]), the opaque layer being formed on the non-conductive portion (Par. [0096]).  
Regarding claim 7, Khripkov in view of Blech, Hikino and Noori (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular to a lower side or an upper side of the side member (3) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 8, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 7.
However, Khripkov in view of Blech, Hikino and Noori does not explicitly disclose wherein a periphery of the non-conductive portion in the opening is uneven according to the stepped shape of the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
Regarding claim 9, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 1.
Further, Hikino (fig. 1) teaches an outer surface of the non-conductive portion (plug member or grouting material 2 is an insulator, Par. [022]) in the opening  (1) is planar (fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech, Hikino and Noori to include a non-conductive portion having a planar outer surface as taught by Hikino because such modification does not destroy the aesthetic feature of the device in addition to provide protection to the underlying component.
Regarding claim 10, Khripkov in view of Blech, Hikino and Noori (relied on Hikino, fig. 1) teaches an inner surface of the non-conductive portion (plug member or grouting material 2 is an insulator, Par. [022]) in the opening  (1) is planar (fig. 1). 
Regarding claim 11, Khripkov in view of Blech, Hikino and Noori (relied on Hikino, fig. 1) teaches wherein the inner surface of the non-conductive portion (2) in the opening (1) is parallel to a first portion of the antenna module (lower or inner surface of the plug member 2 is parallel to the lower or upper surface of the conductive patter 5 or the circuit board 4).  
Regarding claim 23, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 1.
Khripkov in view of Blech, Hikino and Noori does not explicitly disclose wherein the stepped shape comprises multiple steps, and wherein the multiple steps are formed in only one side of the opening based on a virtual center line of the opening between the first opening portion and the second opening portion.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify wall of the hole to include a multiple steps formed in a first side of the opening and only the first side based on a virtual center line of the opening between the first opening portion and the second opening portion, and wherein a second side of the opening is parallel to the virtual center line of the opening, since changing the shape of the sides of the opening portions appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modification allow antenna to radiate signal with a desired bandwidth or frequency.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov  in view of Blech and Hikino as applied to claim 1, and in further view of Zhang et al. (US 20140361933; “Zhang” hereinafter).
Regarding claim 4, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 1.
Khripkov in view of Blech, Hikino and Noori does not explicitly disclose wherein the side member further comprises a recess formed on an inner surface of the side member, the recess accommodating at least a portion of the antenna module.  
Zhang (figs. 1-5) teaches a side wall of a metal housing (102) comprises a recess (103) formed on an inner surface of the side wall, the recess accommodating at least a portion of the antenna module (126).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech, Hikino and Noori to include a portion of the antenna module in the recess or opening as taught by Zhang because such modification help the antenna module to transmit/receive wireless communication signal without being blocked by the conductive portion (Par. [0028]).
Regarding claim 5, Khripkov in view of Blech, Hikino and Noori discloses the communication device as claimed in claim 1.
Khripkov in view of Blech, Hikino and Noori does not explicitly disclose the device further comprising: a supporting structure, wherein the supporting structure at least partially surrounds the antenna module.  
Zhang (figs. 1-5) teaches a communication device comprising: a supporting structure (122), wherein the supporting structure at least partially surrounds the antenna module (126).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech, Hikino and Noori to include a supporting structure that at least partially surrounds the antenna module as taught by Zhang because the supporting structure provide protection to the antenna module. 

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov  in view of Blech, and in further view of Hikino.
Regarding claim 12, Khripkov discloses a portable communication device comprising: an antenna module (141 and 104); a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]); and a housing (fig. 1) comprising a side member (101) forming a side surface of the portable communication device (fig. 1), the side member comprising a conductive portion (“the conductive structure of the metal frame 101”, Par. [0061]) and a non- conductive portion (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the conductive portion including an opening (155) formed between an inner surface and an outer surface of the conductive portion (101), the non-conductive portion being at least partially located in the opening, the opening (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]) comprising: a first area (outer opening end of the opening 155) formed on the outer surface and a second area formed at least partially between a first portion (141a) of the antenna module and the inner surface (fig. 22), wherein the antenna module (141) is parallel to the side member (101) (fig. 22) and configured to radiate a signal to an outside of the housing through the opening (Par. [0106]), the antenna module comprising: a printed circuit board (104), a first portion (141a) disposed at the printed circuit board (104, fig. 1) and the first portion (141a, fig. 25) including a radiating element (141a is a patch antenna), and a second portion (141b) adjacent to the first portion at the printed circuit board (104), the second portion including one or more conductive vias formed therein (141b is a via conductor).  
Khripkov does not disclose a periphery of the opening has an uneven shape; the second area having a second size smaller than the first size when viewed in the direction perpendicular to the outer surface of the conductive portion, the first area extending toward the second area in a stepped shape while reducing a width of the opening, a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening portion formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first length when viewed from the outside of a housing (housing of antenna 100), a second opening portion (inner opening of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) formed on the second surface, the second opening portion formed on a second surface (fig. 1), having a second length smaller than the first length when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1), a first portion (131, 4,  fig. 1) including a radiating element (131, 4) facing the second area of the opening (141), and a second portion (the portion of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) adjacent to the first portion and facing a part of the conductive portion (112 and 116) surrounding the second area of the opening.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a periphery of the opening (11) has an uneven shaped (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]),  the first area (area corresponding to the outer opening of the hole 11, fig. 2) extending toward the second area (area corresponding to the inner opening of the hole 11, fig. 2) in a stepped shape while reducing a width of the opening (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening, and the first area extending toward the second area in a stepped shape while reducing a width of the opening as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also allow antenna to radiate signal with desired bandwidth or frequency.
Regarding claim 13, Khripkov in view of Blech and Hikino (relied on Blech, fig. 1) discloses wherein the antenna module (120) contacts the part of the conductive portion (112 and 116) surrounding the second area of the opening (141).  
Regarding claim 14, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular to a lower side or an upper side of the side member (3) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 15, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular when viewed in a direction perpendicular to the sidewall or parallel to the side member (3) of the portable communication device (20) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 16, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 12.
However, Khripkov in view of Blech and Hikino does not explicitly disclose wherein a periphery of the non-conductive portion located in the opening is uneven according to the stepped shape of the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
Regarding claim 17, Khripkov discloses a portable communication device comprising: a housing (fig. 1) comprising a side member (101) forming a side surface of the portable communication device (100), the side member comprising: a conductive member (“the conductive structure of the metal frame 101”, Par. [0061]) including an opening (155) (figs. 22-23) formed therein such that a first area (outer opening end area of the opening 155) of the opening corresponding to an outer surface of the side member has a first size (fig. 22), a second area (middle portion of the opening 155) between the first area and an inner surface of the side member has a second size, and a non-conductive member (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]) formed in at least part of the opening (155); an antenna module (141 and 104) located parallel to the side member (fig. 22) and configured to radiate a signal to an outside of the housing through the opening (par. [0106]), the antenna module comprising: a printed circuit board (104), a first portion (141a) disposed at the printed circuit board (104, figs. 22, 25), and the first portion include a radiating element (141a is a patch antenna) and a second portion (141b) adjacent to the first portion (141a) at the printed circuit board (104, fig. 25), the second portion including one or more conductive vias formed therein (141b is a via conductor); and a communication circuit electrically connected to the antenna module (“the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]).  
Khripkov does not disclose a second area between the first area and an inner surface of the side member has a second size smaller than the first size, and a periphery of the opening is uneven between the first area and the second area when viewed in a direction perpendicular to a lower side or an upper side of the side member, the first area extending toward the second area in a stepped shape while reducing a width of the opening, the antenna module comprising: a first portion facing the second area of the opening, and a second portion and facing a part of the conductive member surrounding the second area of the opening.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first area formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first size when viewed from the outside of a housing (housing of antenna 100), a second area (middle portion of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) between the first area and an inner surface of the side member having a second size smaller than the first size when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1), a first portion (131, 4,  fig. 1) including a radiating element (131, 4) facing the second area of the opening (141), and a second portion (the portion of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) adjacent to the first portion and facing a part of the conductive portion (112 and 116) surrounding the second area of the opening.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a periphery of the opening (11) has an uneven shaped between the first area and the second area (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032] i.e. there is a step portion in the second or middle portion of the opening 11, fig. 2); the first area (area corresponding to the outer opening of the hole 11, fig. 2) extending toward the second area (area corresponding to the inner opening of the hole 11, fig. 2) in a stepped shape while reducing a width of the opening (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening and the first area  extending toward the second area  in a stepped shape while reducing a width of the opening as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also allow antenna to radiate signal with desired bandwidth or frequency..
Regarding claim 18, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 17.
However, Khripkov in view of Blech and Hikino does not explicitly disclose wherein a periphery of the non-conductive portion located in the opening is uneven according to the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
Regarding claim 19, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises an uneven stepped shape (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 20, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) wherein the non- conductive member (2) comprises a first portion (outer surface or area of 2) and a second portion (inner surface of 2), the first portion located closer to the outer surface of the side member than the second portion, the second portion located closer to the inner surface of the side member than the first portion (outer surface of the plug member 2 is located closer to the outer surface of the wall of the housing 103 and inner surface of the plug member 2 is closer to the inner surface of the wall of the housing 103).  
Khripkov in view of Blech and Hikino does not explicitly disclose the first portion being composed of a first material and the second portion being composed of a second material different from the first material.  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use the known material in the art to build non-conductive material such that the first portion being composed of a first material  and the second portion being composed of a second material different from the first material, to have preferred result, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The modification would provide desired bandwidth.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov in view of Hikino and further view of  Blech.
Regarding claim 21, Khripkov discloses a portable communication device comprising: a display (102, Par. [0060]); a housing (fig. 1) accommodating the display, the housing comprising a side member (101), the side member comprising a conductive portion (“the conductive structure of the metal frame 101”, Par. [0061]) and a non-conductive portion (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the conductive portion having an opening (155) formed therein (fig. 22), the non-conductive portion being at least partially disposed in the opening (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the opening being formed from an inner surface of the conductive portion to an outer surface of the conductive portion (fig. 22) such that, when viewed in a first direction perpendicular to the display, a first opening portion (outer opening end of the opening 155, fig. 22) adjacent to the outer surface has a first length in a second direction corresponding to a length of the conductive portion (fig. 22), a second opening portion (inner opening end of the opening 155, fig. 22) adjacent to the inner surface has a second length; an antenna module (141 and 104) disposed parallel with the side member (101) and configured to radiate a signal to an outside of the housing through the non-conductive portion disposed in the opening (Par. [0106]), the antenna module comprising: a printed circuit board (104), a radiating element (patch 141a) disposed at the printed circuit board (104) (figs. 22, 25), one or more conductive vias (141b) (fig. 25) adjacent to the radiating element (141a) at the printed circuit board (104) (fig. 25), the radiating e and a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]).
Khripkov does not disclose a second opening portion has a second length smaller than the first length in the second direction, and a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion; the radiating element facing the second opening, and one or more conductive visas facing a part of the conductive portion surrounding the second opening. 
Hikino (fig. 2) teaches a side wall of a housing (103) comprises of an opening (11); wherein the opening further comprising of a first opening portion (outer opening end of the through hole 11) and a second opening portion (inner opening end of the through hole 11) has a second length smaller than the first length in the second direction (inner opening end of the hole 11 has smaller size then the upper opening end of the hole 11, fig. 2), and a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032] i.e. there is a step portion in the middle portion of the opening 11, fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening with a wider outer opening with a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also provide desired bandwidth or frequency of the radiated signal.
Blech (fig. 1) teaches a metal cover (metal plate 140) comprising a first opening portion formed adjacent to the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and has a first length when viewed from the outside of a housing (housing of antenna 100), a second opening portion (inner opening of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) formed adjacent to the inner surface(fig. 1) and has a second length smaller than the first length when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1);  and an antenna module (110 and 120) comprising a radiating element (131, 4) facing a second opening portion (inner opening of the aperture 141, fig. 1), and a one or more conducting vias (116) facing a part of the conductive portion (metal cover 140 and metal layer 114) surrounding the second area of the opening (metal cover 140 and conductive layer 114 surrounds the inner opening of the aperture 141, fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov in view of Hikino to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second area of the opening, and one or more conductive vias facing a part of the conductive portion surrounding the second area of the opening as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening provide a waveguide structure (Par. [0058]).
Regarding claim 22, Khripkov in view of Hikino and Blech discloses the communication device as claimed in claim 21.
Khripkov in view of Hikino does not explicitly disclose when viewed in a direction perpendicular to the side member, a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the periphery of the opening adjacent to the opening such that a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides, since changing the shape of the opening appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would allow the antenna to provide desired bandwidth.

Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on pages 12-13 argues that- “Blech is silent regarding the features of an antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a first portion disposed at the printed circuit board, the first portion including a radiating element facing the second opening portion of the opening and being disposed between the first surface and the second surface, and a second portion 12 Appl. No.: 17/464,120Response dated: May 3, 2022Reply to Office Action of: March 11, 2022adjacent to the first portion at the printed circuit board and facing a part of the conductive portion surrounding the second opening portion of the opening, the second portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the printed circuit board, as presently recited” 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  Blech is only used as a secondary reference to teach some of the limitations which is not taught by Khripkov. See the rejection above. Khripkov  (fig. 22-25) teaches a first portion (patch 141a, fig. 25) disposed at the printed circuit board (104) and a second portion (141b, fig. 25)12 Appl. No.: 17/464,120Response dated: May 3, 2022Reply to Office Action of: March 11, 2022adjacent to the first portion at the printed circuit board (104). Blech (fig. 1) teaches an antenna module comprising: a printed circuit board (110) comprising a first surface (lower surface of 110) facing the cover (140) and a second surface (upper surface of 110) facing a direction opposite to that of the first surface, the first portion including a radiating element (141a is a patch antenna) facing the second opening portion (inner opening of the aperture 141) of the opening, and second portion (the portion of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) facing a part of the conductive portion ( metal portion of 140, conductive layers 112, 116) surrounding the second opening portion of the opening (141).  And Noori is relied upon to teach the radiating structure (124) and being disposed between the first surface and the second surface of the PCB (100a) (fig. 13). See the rejection above.
Applicants on page 13 argues that- “For at least these reasons, Khripkov, Blech, and Hikino, separately and in combination, fail to teach or suggest, inter alia, "[a] portable communication device comprising: a display; a housing accommodating the display, ...; and an antenna module disposed parallel to the side member and configured to radiate a signal to an outside of the housing through the opening, the antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a first portion disposed at the printed circuit board, the first portion including a radiating element facing the second opening portion of the opening and being disposed between the first surface and the second surface, and a second portion adjacent to the first portion at the printed circuit board and facing a part of the conductive portion surrounding the second opening portion of the opening, the second portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the printed circuit board," as presently recited in independent claim 1. Therefore, the applied references fail to disclose or render obvious the above- identified claim features recited in independent claim 1”.”
In response to argument- Examiner respectfully disagrees with applicant’s argument. See the rejection above and also response to argument I above.
Applicants on pages 13-14 argues that- “Hikino is fails to teach or suggest that the through hole has multiple steps being formed in a first side and only the first side of the opening based on a virtual center line of the opening between the first opening portion and the second opening portion such that each step of the multiple steps comprises at least one of a different height or a different length wherein a second side of the opening is parallel to the virtual center line of the opening, as presently recited.”
In response to argument- Examiner respectfully disagrees with applicant’s argument. See the rejection above.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAGAR SHRESTHA/Examiner, Art Unit 2841